Opinion oe the Oourt by
Judge Williams :
The judgment of the circuit court being affirmed, for which this conditional covenant was given to said appellant for his services in the appellate court as'counsel, to sustain it the fifteen hundred dollars conditional fee became absolute, and the sole inquiry then, is whether it has been paid, save the eight hundred dollars acknowledged.
There were other suits relative to the lottery grant which was in contest, and this obligation specially provides that Marshall might take fees from other parties, whose interest were in harmony with Waller, and besides this employment did not embrace services in the circuit court, but alone in the appellate court, and his employment and services in the circuit court has complicated the payments, but we are satisfied from the evidence and circumstances that no other payment than is acknowledged by Judge Marshall was ever made to him, on this claim; therefore, with a lengthy analysis of the pleadings and evidence and circumstances, it is so adjudged, and the judgment of the lower court not harmonizing with this view is reversed, with directions for further proceedings consistent herewith, which also has the effect to affirm the judgment on the cross-appeal.